Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Robert Daugherty, Appellant                           Appeal from the 62nd District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 85954).
No. 06-18-00054-CV         v.                         Opinion delivered by Chief Justice Morriss,
                                                      Justice Moseley and Justice Burgess
Dianne Sprague, Appellee                              participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Robert Daugherty, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 21, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk